Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 79-80 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior arts do not teach or suggest the features recited in claim 79, as follows: “ … presentation of elements of the third nutritional information replaces presentation of elements of the second nutritional information, the method thereby allowing the user to successively compare nutritional information for the first product with each of plural different products displayed on the shelf”. Also the cited prior arts do not teach or suggest the features recited in claim 80, as follows: “… simultaneously presenting corresponding second elements of the first, second and third nutritional information on said screen for comparison by said consumer”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claims 77 and 84: How is nutritional information for a product presented if it is not available from text?
Regarding claim 83: How does a user replace the display of the first nutritional information with said display of the second nutritional information? 
The examiner believes by capturing an image of the second product may be replacing the first image of the product. However, subject matter of “replacing” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70-71, 75-76, 78, 81 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Pedley et al., US 2014/0214618 A1, hereinafter Pedley, and further in view of Grant US 2010/0253787 A1.
Claim 70. 
Pedley teaches in a method of sensing identification information from a food product, and obtaining corresponding nutrition information from a database, an improvement involving first and second image data captured from an aisle of a store by a consumer's camera-equipped mobile device, said image data respectively depicting first and second packaged food products on a store shelf, the method comprising the acts: 
generating first identification data for the first product by applying a digital watermark decoding process or a pattern recognition process to said first image data; in response to a database query using said first identification data, obtaining first nutritional information for said first product, the first nutritional information including multiple elements; (see [0028] FIG. 2 is an illustration of a product on a shelf being scanned by an exemplary portable computerized device. Product 200 is situated on shelf 210. Product 200 can be scanned and identified by an identifying barcode, for example, a universal product code (UPC) symbol 230, using an exemplary camera device installed to portable computerized device 240. View 220 including an image 205 of product 200 can be projected upon portable computerized device 240. Further view 220 can include graphics, as an exemplary augmented reality program, projected upon the view 220. Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer);
generating second identification data for the second product by applying a digital watermark decoding process or a pattern recognition process to said second image data; in response to a database query using said second identification data, obtaining second nutritional information for said second product, the second nutritional information including multiple elements that respectively correspond to the multiple elements of the first nutritional information (see [0030] discloses FIG. 4B is a schematic illustrating an exemplary portable computerized device embodied as a tablet computer. Device 450 includes display 455 including a view 480 captured by a camera device. Device 450 has been used to scan a number of items that are presently within a shopping cart of the user. Device 450 can display a list 470 of items scanned by the user. Device 450 can further display a daily meal builder including a breakfast 480, a lunch 482, and a dinner 484, wherein the user can select items from the list of scanned items, fill the items into the meals, and get a report 486 regarding a total number of calories for the day based upon the built meals. Button 490 is provided to permit the user to change which items from the cart are assigned to each meal. Button 492 is provided for the user to request suggestions, for example, to provide for healthier results in the planned meals. Button 494 is provided to permit the device to return to a main menu, for example, facilitating scanning items and/or reviewing an electronic billing statement for the scanned items); and simultaneously presenting corresponding first elements of the first and second nutritional information on a screen of said mobile device for comparison by said consumer, while also simultaneously presenting corresponding second elements of the first and second nutritional information on said screen for comparison by said consumer.
Pedley does not explicitly specify the first and second nutritional information on the screen for comparison by said consumer, however, Pedley illustrates comparison of the nutritional information of the daily target verses the total nutritional information of the products. It would have been obvious to one of ordinary skill in the art to recognize the teachings of Pedley in view of nutritional information is based on comparison of different products e.g., calories to meet the daily target of e.g., 2000 calories of the consumer. Also see [0037] discloses the store database stores information about products and can be compared the product information to other available products and on page 5 at [0052] discloses displaying simultaneously, to the customer upon a display of the portable computerized device, the nutritional message and at least one image of the one or more images with the nutritional message superimposed over the at least one image; wherein identification data for said first and second products is generated while the products are on the store shelf, based on consumer-captured imagery. In fig. 2 illustrates only one product, but 
It would have been obvious to one of ordinary skill in the art to recognize the concept of obtaining product information by capturing an image of that product while the products are on 

Claim 71. 
Pedley teaches the method of claim 70 in which the first elements comprise calorie information for the first and second products, and the second elements comprise one of carbohydrate, fat, protein or vitamin information for the first and second products. [0029] FIG. 3 is an exemplary display of a portable computerized device providing information to a user regarding nutritional information for a scanned item. Device 300 includes graphical user interface 305. Nutritional details 320, 322, and 324 provide per serving nutritional information related to the scanned product regarding calories, fat content, and sodium content, respectively. An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a "fair to poor healthy choice rating," perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted. Message 332 is provided encouraging the customer to request an alternative according to choices provided upon buttons 334 or 336, providing options for lower calorie or lower salt options, respectively. Button 338 is provided giving the customer the option to say "no thanks" and keep the already scanned item.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Pedley et al., US 2014/0214618 A1, hereinafter Pedley, and further in view of Kail et al., US 2014/0143029 A1, hereinafter Kail.
Claim 72. 
Pedley does not explicitly specify the method of claim 71 that includes showing said first elements side-by-side on one row of a tabular presentation, and showing said second elements side by side on another row of said tabular presentation.
However, Kail teaches in fig. 1 the product’s information side by side on one row of a tabular presentation. The examiner believes the tabular presentation may be considered as a design choice, because the product’s information is the same whether presenting in a tabular or circular format.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kail into teachings of Pedley in order to provide food item nutritional information via a mobile device, for example so-called "smart" mobile telephones and similar handheld devices, for managing products.
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Pedley, and further in view of Rodriguez US 2014/0106710 A1, hereinafter Rodriguez.
Claim 73. 
Pedley does not explicitly specify the method of claim 70 in which the first image data depicts a tiled array of plural watermark signal blocks steganographically encoded in artwork formed on a face of the first product, each block conveying a common plural-bit payload including GTIN (Global Trade Item Number) data that identifies the first product.
[0034] FIG. 2 illustrates a particular embodiment of such a method. In this example, the first smartphone uses the context parameter of phone orientation (which may be expressed as three values, corresponding to the three axes of the smartphone). These three data are digitally watermarked (steganographically encoded) into a "cover image," such as a facial portrait of the user of the first smartphone. The watermarked image is then displayed on the screen of the first smartphone. Also see [0038], [0042] and [0051].
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rodriguez in to teachings of Pedley in order to cover lots of information using a small display area by steganographically encoded in artwork formed on a face of the first product.

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Pedley, Rodriguez and further in view of Davis et al. 2013/0223673 A1, hereinafter David.
Claim 74. 
Pedley, Rodriguez do not specify the method of claim 73 in which the act of generating first identification data comprises applying image data to one or more processors configured to convert the image data to a frequency domain representation, extracting a synchronization signal from said frequency domain representation, and using said synchronization signal to determine scale, orientation and origin of a watermark signal represented in the image data.
However, Davis teaches at [0228] discloses the imagery may first be transformed into a complementary domain (e.g., the spatial frequency domain, or FFT domain). The desired counter-distortion can then be applied in this complementary domain. Also at [0229] discloses such arrangement is particularly favored in watermark-based object identification systems, because watermark decoding commonly operates on spatial-frequency domain data. The imagery can be FFT-transformed once, and then a variety of different distortions can be applied (e.g., by GPU), and each resulting set of data can be provided to a watermark detector. This is computationally easier than applying a variety of different distortions (e.g., by GPU) in the pixel domain, and then having to perform FFTs on each of the differently-distorted image sets, to perform similar watermark decoding.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Davis into Rodriguez and teachings of Pedley in order to provide a decision module that determines which product identification is most probably correct, giving the ensemble of input information.

Claim 75. 
Pedley teaches the method of claim 70 in which the act of generating first identification data comprises applying image data to a neural network, said neural network comprising plural convolutional layers and max-pooling layers, followed by a classification layer, said network characterized by parameters whose values were established through a supervised learning process employing back-propagation to classify labeled data. See [0036] discloses user preference database 690 can include stored information about customers, for example, including a user's preferences for displaying nutritional information and suggested substitutions. User preferences can be stored based upon a user's name, account number, phone number, email address, or any other information that can be used to identify a unique customer. User preference database 690 can include programming to monitor suggestions and responses by the user, for example, determining substitutions or healthy products most likely to receive a positive response from the user. According to one embodiment, such adaptive processes can include machine learning algorithms known in the art.

Claim 76. 
Pedley teaches the method of claim 70 that further includes acts of performing said database queries using said first and second identification data, to obtain nutritional information for said first and second products. See [0033] discloses the processing device 620 executes one or more of a product identification module 640, a customer view product identification module 650, and an external server communication module 660. Also see [0038], [0044].

Claim 78. 
Pedley teaches the method of claim 70 that further includes simultaneously presenting on said device display a camera viewfinder window along with said presented elements of nutritional information for the first and second products. See [0028] and fig. 2.
Claims 81 and 85 are rejected with similar reasons as set forth in claim 70 above.

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Pedley, and further in view Aziz et al., US 2014/0002643 A1, hereinafter Aziz.
Claim 82. 
Pedley does not explicitly specify the method of claim 81 that further includes, in response to movement of the device to capture second image data depicting a second packaged food product, performing the acts: generating second identification data for the second product by applying a digital watermark decoding process or a pattern recognition process to said second 
However, Aziz illustrates in fig. 3 a display screen 300 showing example images in accordance with embodiments of the present invention. In this example, the display screen may be integrated with any suitable computing device, such as the mobile computing device 104 shown in FIG. 1. The display screen may be a part of the display 116.

    PNG
    media_image1.png
    388
    536
    media_image1.png
    Greyscale

	Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aziz into teachings of Pedley in order to provide for providing product image capture time and statistical data to a serving computing device within a retail environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613